Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 1 of 47 PagelD: 632

 

Reg #: 71610-050

Inmate Name: BASRALIAN, GARY

 

 

05/15/2020

05/15/2020

05/15/2020

05/14/2020

05/13/2020

05/12/2020

05/12/2020

05/11/2020

05/11/2020

05/10/2020

05/09/2020

05/09/2020

05/08/2020

05/07/2020

Generated 08/11/2020 06:48 by Johnson, Adam NE Regional Counsel

Topics
Format dou
Orig Entered: 05/15/2020 17:25 EST Moham, Elizabeth
Medication Benzonatate 100 MG CAP

Orig Entered: 05/15/2020 17:25 EST Moham, Elizabeth

Counseling Access to Care

Orig Entered: 05/15/2020 12:35 EST Pugliese, Nicole
Counseling Plan of Care

Orig Entered: 05/15/2020 12:35 EST Pugliese, Nicole
Counseling Access to Care

Orig Entered: 05/14/2020 11:06 EST Hernandez, Jessica
Counseling Access to Care

Orig Entered: 05/13/2020 10:00 EST Hernandez, Jessica
Counseling Access to Care

Orig Entered: 05/12/2020 11:03 EST Pugliese, Nicole
Counseling Plan of Care

Orig Entered: 05/12/2020 11:03 EST Pugliese, Nicole
Counseling Access to Care

Orig Entered: 05/11/2020 11:11 EST Pugliese, Nicole
Counseling Plan of Care

Orig Entered: 05/11/2020 11:11 EST Pugliese, Nicole
Counseling Access to Care

Orig Entered: 05/10/2020 11:36 EST Hernandez, Jessica
Counseling Access to Care

Orig Entered: 05/09/2020 10:16 EST Hernandez, Jessica
Counseling Access to Care

Orig Entered: 05/09/2020 09:24 EST Hernandez, Jessica
Counseling Access to Care

Orig Entered: 05/08/2020 10:53 EST Hernandez, Jessica
Counseling Access to Care

Orig Entered: 05/07/2020 11:59 EST Orapello, Brian

Bureau of Prisons - NYM

Outcome

Pharmacy No participation

Verbalizes Understanding

Verbalizes Understanding

Verbalizes Understanding

Verbalizes Understanding

Verbalizes Understanding

Verbalizes Understanding

Verbalizes Understanding

Verbalizes Understanding

Verbalizes Understanding

Verbalizes Understanding

Verbalizes Understanding

Verbalizes Understanding

Verbalizes Understanding

Provider

Moham, Elizabeth

Pugliese, Nicole

Pugliese, Nicole

Hermandez, Jessica

Hernandez, Jessica

Pugliese, Nicole

Pugliese, Nicole

Pugliese, Nicole

Pugliese, Niccle

Hernandez, Jessica

Hermandez, Jessica

Hernandez, Jessica

Hernandez, Jessica

Orapello, Brian

Page 6 of 7
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 2 of 47 PagelD: 633

 

Reg #: 71610-050

Inmate Name: BASRALIAN, GARY

 

Topics

Da itiated Format ndo ic
05/07/2020 Counseling Plan of Care

Orig Entered: 05/07/2020 11:59 EST Orapello, Brian
05/06/2020 Counseling Access to Care

Orig Entered: 05/06/2020 15:02 EST Orapello, Brian
05/06/2020 Counseling Plan of Care

Orig Entered: 05/06/2020 15:02 EST Orapello, Brian
03/27/2020 Counseling Access to Care

Orig Entered: 03/27/2020 11:28 EST Lewis, Julia
03/04/2020 Counseling Access to Care

Orig Entered: 03/04/2020 09:43 EST Lewis, Julia
03/04/2020 Counseling Plan of Care

Orig Entered: 03/04/2020 09:43 EST Lewis, Julia
01/27/2020 Counseling Plan of Care

Orig Entered: 01/27/2020 09:05EST Sceusa, Carl
01/14/2020 Counseling Plan of Care

Orig Entered: 01/14/2020 09:06 EST Sceusa, Carl
01/08/2020 Counseling Plan of Care

Orig Entered: 01/08/2020 10:25 EST Sceusa, Carl
12/11/2019 Counseling Plan of Care

Orig Entered: 12/11/2019 12:47 EST Sceusa, Carl
11/21/2019 Counseling Access to Care

Orig Entered: 11/21/2019 10:55 EST Sceusa, Carl
11/21/2019 Counseling Compliance - Treatment

Orig Entered: 11/21/2019 10:55EST Sceusa, Carl
11/21/2019 Counseling Exercise

Orig Entered: 11/21/2019 10:55 EST Sceusa, Carl
41/21/2019 Counseling Diet

Orig Entered: 41/21/2019 10:55 EST Sceusa, Carl
Total: 96

Generated 08/1 1/2020 06:48 by Johnson, Adam NE Regional Counsel

Bureau of Prisons - NYM

Outcome

Verbalizes Understanding

Verbalizes Understanding

Verbalizes Understanding

Verbalizes Understanding

Verbalizes Understanding

Verbalizes Understanding

Verbalizes Understanding

Verbalizes Understanding

Verbalizes Understanding

Verbalizes Understanding

Verbalizes Understanding

Verbalizes Understanding

Verbalizes Understanding

Verbalizes Understanding

Provider

Orapello, Brian

Orapello, Brian

Orapello, Brian

Lewis, Julia

Lewis, Julia

Lewis, Julia

Sceusa, Carl

Sceusa, Carl

Sceusa, Carl

Sceusa, Carl

Sceusa, Carl

Sceusa, Carl

Sceusa, Carl

Sceusa, Carl

Page 7 of 7
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 3 of 47 PagelD: 634

Bureau of Prisons
Health Services

Health Problems

Reg # 71610-050
Description

Inmate Name: BASRALIAN, GARY

Current
Hyperlipidemia, unspecified
11/21/2019 10:38 EST Sceusa, Carl MD/CCHP

Major depressive disorder, recurrent
11/21/2019 10:46 EST Sceusa, Carl MD/CCHP

Unspecified disorder of lens

11/21/2019 10:53 EST Sceusa, Carl MD/CCHP
Cataract sx with lens implant Rt eye

Other peripheral vertigo
12/11/2019 12:43 EST Sceusa, Carl MD/CCHP

Essential (primary) hypertension
11/21/2019 10:38 EST Sceusa, Carl MD/CCHP

Nonrheumatic aortic valve disorder, unspecified
11/21/2019 10:38 EST Sceusa, Carl MD/GCHP

Acute upper respiratory infection, unspecified
01/14/2020 09:06 EST Sceusa, Carl MD/CCHP

Gastro-esophageal reflux disease with esophagitis
11/21/2019 10:41 EST Sceusa, Car! MD/CCHP

Cellulitis, unspecified
05/22/2020 16:21 EST Chinwalla, F. DO

Flat foot [pes planus] (acquired), unspecified foot
01/27/2020 09:02 EST Sceusa, Carl MD/CCHP

Coronavirus COVID-1$ test negative

07/06/2020 10:22 EST Turner-Foster, Nicoletta MD/CD
06/25/2020 SARS-CoV-2 (-)

Quarantine - asymptomatic person in quarantine
07/09/2020 16:34 EST Barton, Christine RN/QUIP&C

Generated 08/11/2020 06:48 by Johnson, Adam NE Regional Counsel

Axis Code Type

ICD-10

ICD-10

ICD-10

ICD-10

ICD-10

ICD-10

ICD-10

ICD-10

ICD-10

ICD-10

ICD-10

ICD-10

Bureau of Prisons - NYM

E785

F339

H279

H81399

110

1359

J069

K210

LO390

M2740

20381 8-

20489-q

Diag. Date Status

11/21/2019 Current

11/21/2019 Current

11/21/2019 Current

12/11/2019 Current

11/21/2019 Current

11/21/2019 Current

01/14/2020 Current

11/21/2019 Current

05/22/2020 Current

01/27/2020 Current

07/06/2020 Current

06/28/2020 Current

s Da

Page | of 2
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 4 of 47 PagelD: 635

 

Reg # 71610-050 Inmate Name: BASRALIAN, GARY

 

 

Description xis Code Type Code _— Diag. Date Status Status Date
HCV Negative

02/26/2020 12:08 EST Sceusa, Carl MD/CCHP ICD-10 21159- 02/26/2020 Current
Negative Test: HIV, Human immunodeficiency virus

02/26/2020 12:08 EST Sceusa, Carl MD/CCHP ICD-10 ZI17 02/26/2020 Current
Presence of aortocoronary bypass graft

11/21/2019 10:38 EST Sceusa, Carl MD/CCHP ICD-10 2951 11/21/2019 Current

x3 2015
Resolved

Confirmed case COVID-19

07/06/2020 10:21 EST Turner-Foster, Nicoletta MD/CD ICD-10 U07.1 05/06/2020 Resolved 07/06/2020

05/06/2020 09:02 EST Barton, Christine RN/QUIP&C ICD-10 U07.1 05/06/2020 Current

Total: 16

Generated 08/11/2020 06:48 by Johnson, Adam NE Regional Counsel

Bureau of Prisons - NYM

Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 5 of 47 PagelD: 636

 

 

 

| JO | a6eq WAN - Su0S|iq JO Neeung JN Wepy ‘uosuyor Aq 8:90 0202/11/80 Palesuad
€ [201
NY elle] ‘vosiepueH 1S S¥:40 6L0Z/9z/LL =pasejug Bug
paya|duod NY B/l87 ‘uoslepuaH OW4a GLlASr:40 G6LOe/e2/bb
NX &[197 ‘Uosiepue}H] 1S5 65:60 0Z0Z/LL/E0 :pelequy BuO
paysidwod =—NH B18] ‘uosapuaH SMa 1465-60 oOcOc/)b/eo
NY Bolssep ‘ZapuewieH 1S3 SL:SL OZ0Z/0L/S0 :pasequy Bug
pajou Buaps
JO BEWSL]Ala OU ‘peAlasqo saiedoud Buyeey ‘joey pue Aup Buissaup ‘punom Ge Jaddn yyBu 0} paljdde esuapealis
paye|dwoD Bolsser ‘ZepUeWJaH sabueyD Bulssaiq GL4Zb:SL OZ0Z/OL/S0
snyeys JaplAdlg jUSetyealL oul ayeg
AYVS 'NVIIVESVE 9 ‘eweN ayewy| OSO-OLOLL “# Bay
O20d/LE/80 938d pu 6LOZ/L 1/80 :eyeq ulBeg
SjJUSLUyee1 |

SODIAI9S YE9H
suoSslig jo neaing
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 6 of 47 PagelD: 637

| Jo | a6eg WAN - Suosiq Jo neeing JN Wepy ‘uosuyor Aq Br:90 0Z0Z/L1/80 Paleauay

CIN BUe01A ‘S23 1S59S:Eb 6LOZ/ZZ/LL = :pesequz Bug

:syUsWILUOS
| ‘4 :AjeuOUOL
Sa] 1O}O9
71 J
iW “a

PpY sixy  apul|AD aueyds Ppy sixy  Jepull[AD aiayds
SOUPISIG - UONBIayY BdUBISICQ - SOSSE|H JUISIIg
:NO :$O ‘a0 “UOISIA JESN
NO ‘SO ‘QO -UOISIA SDUEISIG
BAI}IANOD UUM
NO Oc/0¢ -SO oz/oe :do ‘UOISIA J26N
NO 0€/02 -SO 02/02 ‘AO -USISIA S9UR}SIG
issoupullg

OF-EL 6LOc/ee/| | UO USBIDg UOISIA

 

AMYD ‘NVITWHSWd ‘owen ayewu OSO-Ol912 #6eu
SUOOIDS LOISIA
SOIIAIOS Yeo}
SUOSIJg JO nesing
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 7 of 47 PagelD: 638

140 | a6ey WAN - suosiig jo Neeung JN Wepy ‘UosuYyor Aq BF:90 OZ0Z/1 1/80 PaleieueD

€ 2,0]
VINO ueBey ‘Agieg-AueA 1S FL:LL OZOZ/90/SO :perejuy BO

 

 

VINO ueBay ‘Agieg-Aua,, oqewodwAsy SAUSOd = LA ELL OzOz/e0/S0
IWO}Oge|4q4 suljanboer ‘AUSQMeN 1S3SO:GL OZOZ/ZO/90 :peueyuy BuO
JsIWC}Ogsa|4q euljanboer ‘AWeqMeNn aewo0}dWAS aneben = LA #0:S1 0207/70/90
JSILUO}Oqa|Yd Suljenboer ‘AueqmeN 1S3 67:60 OZOZ/EO/90 :porsyuy BQ
ajeol|dnp
JsIWOJOGS|Yq4 Suljenboer ‘Ausqmay VN aqeleaeun =» 1.4 82:60 OzOZ/E0/90
JoplAold VWNY 6F-dIA0D Beg SAIEHA
(eaneBay - abuey eousrejoy)
AYVS ‘NVITIVESVE ‘elweN eye] OSO-OL9L-2 # Boy
OZOZ/1 1/80 rayeq pug 6LOZ/LL/g0 :e7eq ulBeg
VNUY 6b-dIAOD

SODIAIOG YyeOH
SUOSLiq jO neaing
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 8 of 47 PagelD: 639

Bureau of Prisons
Health Services

 

Immunizations
Begin Date: 08/11/2019 End Date: 08/11/2020
Reg #: 71610-050 Inmate Name: BASRALIAN, GARY

 

 

Immunization Administered Location
Hepatitis A and B (TwinRx) History Unknown

Orig Entered: 11/22/2019 13:39 EST Elias, Vicente MLP

Dosage Drug Mfg. § Lot#

Measles/Mumps/Rubella Series

Orig Entered: 11/22/2019 13:39 EST
Smallpox Series

Orig Entered: 11/22/2019 13:39 EST
Tetanus

Orig Entered: 11/22/2019 13:39 EST
Tetanus-Diphtheria

Orig Entered: 11/22/2019 13:39 EST
Varicella Series

Orig Entered: 11/22/2019 13:39 EST
Total: 6

History Unknown

Elias, Vicente MLP
History Unknown

Elias, Vicente MLP
History Unknown

Elias, Vicente MLP
History Unknown

Elias, Vicente MLP
History Unknown

Elias, Vicente MLP

Generated 08/11/2020 06:48 by Johnson, Adam NE Regional Counsel

Bureau of Prisons - NYM

Page 1 of 1
Case 2:18-cr-00515-MCA

Document 34-8 Filed 12/01/20 Page 9 of 47 PagelD: 640

 

 

 

 

 

 

 

 

 

 

 

 

}J0 L bed WAN - suds Jo nesing jeuoibey IN wepy ‘uosuyor Aq BF°90 OZ0Z/1L/80 PayeJeuag
00/F2 LY JUV S3LVO NOLLValdxXe TIV
—Z0A <SIOHENO = OS OO 9bZ “# Bay AYVS NyTIvasva SUEN SJEUU|
a1eq && ye HEIS seovues yyeoH
OZOZ/LL/EO Nw Bile] “UosiapusH,
o/< e6¥ 97
Z=19 ‘sqwewWwe4
SUOI]OUISOY ON X
so A 1BOIAIBS poo. 404 peveeta
6LOZ/SL/LL SaSSE|9 oAQ
< paleo
OZOZ/LT/L0 >. SOUS |EUOINsu| Syewayy
Oc0d/-L/E GANSSI SAOHS TVOIdSW
OZOZ/LL/EO SOUS |EXIPSI\I
ajeg winjey ajeg pug , eq ues ee
oa —_ a a Ca ae go =a GLEE a a
mA ta al “4
ayeq ‘dx b ry 3 eyo >
_juewdinba Aieuoyeys—syjeqpuey—=syequeyseq”—syfeqyooy oS
:ayeq ‘dxg , eqyes Buryem”  BulBBof Buiuuns  :esiquexa se|nosBAolpued —
aed ‘axa oF Apog samo, Apoq Jaddn _Bugnysiom —
a1ed, “axa sleds je
Sa. y = =e
‘jeg ‘dxy y. \ WayUjoO
OzOz/OZ/LL  :ayeq ‘dxy UONEIOS! UONDajUI AWOqIE yung JeMo;X [99 ejBuls p04 Wy uo |e  We.xK
rayeq ‘dx Ajuo seBayaud wooiyyeq. vo - 7 ¥88l pag ejejduioa uo
» .
‘ayeq ‘dxy sjuewjeely) SU id | sjpaw _jdeoxe prope GulAl] 94) 0} peuyucD
AYVS 'NVITVuSVd -SWeN ayeuluh 5 OSO-O1912 “# Bay

 

snjeyg Ayng leo1pew
SdDIAIOg ueeH
suoslid jo neaing

a a }
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 10 of 47 PagelD: 641
140 | abeg WAN - suosiig Jo neaing jeuolBey AN Wepy ‘uosuyor Aq eF:90 OZ0Z/L 1/80 payeseuaD

00-72 LV FU SAL VO NOLLVYldxa TIV

 

 

. a
~ ZOA ‘SISHEND OSO-OISIL  :# 6ey ANVD NYTTVESva ‘OWEN @}EWU|
aed r™\ HES SSIES YESH
OzOz/ZZ/b0 dHOO/GW He9 ‘esness
«\ oz< aby GT

Z=1) ‘sjuewwo5

—
SUONDIISOY ON X
SaA ‘8918S pooy Jo} polee|5

 

 

 

 

 

 

 

 

 

 

 

 

CSP Pec Sey HOM
he ,
6LOZ/SL/LE > sesse]s) oAQ
, PAEPIO
ozoz/Zz/lo SBOYS |EUOHNSU| SJEUWSYYy
ajeg wnjay ajyeg pug ¢c ayeq ues quowdinbs
—_ — Nd suojeeR: 2 ey i - $ = ae “ - oa — +
—_ eS eee y
iajyeg “dxg 7 j ‘
juaudinbs Areuoyeys— eqpuey feqieyseq”yeqjooy WW.
:a1eq ‘xq ‘ , eques  6unjew  BuBBof BGBuuuns  -asiniexe Je|noaenoiplee il
‘eq xs Apog Jeno, Apog seddn _ Buyausiom —
i aed, “axa i
ae — ~ i“ . aes
-ajeq ‘dxg nd -_ Jao
Ozoz/oz/lLL :eeq dxg UOHRIOS! UOHOSyuI SuOqUIa —- yuNG JAMO] X 1/89 oj6us oN youuo yess
:ayeq ‘dxg Ajuo saBajiaud wooyjeq. P. "JS91 poq ajejduico uo
‘ayeg “dxg sjuewujeo UI III sjeouu ydeoxe sioyenb Bulall our 0} pau yuo
AUW® 'NVITWHSVE “eweN eyeuly|- A OSO-0l912 _# Sey

 

snjej}g Aynq leo1peW,
Sd9|A10S yueeH ©

SUuOSLid yO neang
oe ,
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 11 of 47 PagelD: 642
Lye | abe WAN - SuoSi/4 Jo nesung jeuoiBexy 3N wepy ‘uosuyor Aq gr:90 OZOZ/I 1/80 Peleseuacy

00:67 LV JUV SILVC NOILVUldXd TIV

 

 

~ Z0A  ‘SH8NEND OSO-OFOLZ  :# Gey Adv NVTvasva “OWEN SyeUU|
eed rt} erg sed1Neg UIESH
OzOz/Zz/b0 dHOO/GW Hed ‘esnaog
z oz< e6y a1

Z=1D ‘:sJuaWUWo09
SUONOWISOY ON X
$a ‘SDIAISS Pood JO} paealy

 

 

 

 

 

 

 

 

 

TUDES TUONO
»
BLOZ/SL/LE >. $OSSE/9 aAZ
a palaplo
ozozzz/Lo SEOYS |EUORN PSU] eyTeWeyy
ayeg winjay ajyeg pug , Sed HeIS jyuswidinbg
2 te
Tajeq ‘dxg : a a
.Juawdinbe Aeuoye}s — jjeqpuey Jeqeyseq___—|Jeqqooy
a]eq oxq \. weqyos Buryyen”  6ub6ol Buuuns  :esiquexe Jejnoseno|pieo —
ed “asp Q° Apoq Jamo, Apog saddn7 “Buyiusien
ea’ “ehey
MOpOUISe yuo ey
td sy
:3yeq ‘dxy wy =
Ozoz/Oz/Lt  :aveq ‘dxq UOJEjOS! UOPOgJu! BuOqIE YUNG JeMO; YX 1/99 sure COU Jayuoyeo =| 1499 X
iajeqg ‘dxg Ajuo sabalAud Wwoolyjeq, To we ‘18a paq ajajduioo uo
:ayeq ‘dxg sjuaujeay = Su id sjeau ydeoxe sispenb Bull] 9U} 0} peuyuoo
AVS 'NVIIVHSVE ‘esweN eqeuuy ae OSO-OL9L2 :# Bey

 

snjejg Ayng eo1pewn
SODIAI3S uIEeH
SUOSI1¢ jo neoing
. yg

o
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 12 of 47 PagelD: 643

bo | beg WAN - Suds Jo neaing jeuoiBay 4N wepy ‘UosUyor Aq Bh:90 OZ0Z/L 1/80 Payeseuag

.
00:92. F4Y SILVC NOLLVUIdX2 T1V

 

 

7 ey
ill
ZOA «6‘suaueNh =: OG O-O LODZ # Boy Rave Nvrivasva ‘SLWEBN SJEwWu|
aed a? \ HES SOIIAISS YESH
6LOZ/Z2/ Lb FTW PIUBS1A ‘sell

o/< oBy 97
Z=19 isjueWUW0

SUOIDUIS®Y ON X
—~SaA ‘SOWNRS F poo JO} peueeto

 

 

 

 

 

 
 

 

 

 

 

 

BLOZ/BL/LL sasse|9 akg
ajyeg winjey ajeq pu < sequels weuldinb3
— — — — = a 3 = = = = 7 = = 7 a a recs ahs iz =>
- Uo[sessecd! Jat / Sit Gy Meumcinbe Hiya:
m, aA y -
‘jeg ‘dxg . i; so 4 .
juauidinbe Areuojeys”— jeqpuey—jeqjeyseq —|yeqiooy \‘
‘a1eq oa ' eqyos Sunyew”  Gul6Gof” Suruuns”— :asiquexe Jeinoseaoipse9 =
_ ie
eg oa) » Apog Jamo| Apog seddn™ _ Buyin
req “og
~ -aleq dxq
Ozoz/Oz/lL :ayeq dxg UOIE[OSI UOIDEyUI SUIOqIE yung Jamo] YX |/99 10s yoo yy uo eo = 80 X
7ayeg ‘dxq Ajuo saBalaAud wooed, ; rs Pisa paq ajejduioo ul
‘ayeq “dx sueuneay aul id sjeouw ideoxe sieyenb Buialj oul o bstastiee
AYVS 'NVIIVYSVE ‘swen ereuiluy = 4 . OSO-OL9L/ ‘# Bey

 

snyeyg Ajnq leo|paw,
SOd1A9g YIE3H
SUOSLd JO neaing

eh
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 13 of 47 PagelD: 644
1jo | ebeg WAN - SU0SJq JO neaung jeuo|bey 4N Wwepy ‘uosuuor Aq B90 OZOZ/L 1/80 Payeleuas

u
q

00:62 LV ZU SALVO NOLLVUldXa TIV

 

 

be a
ZOA ‘sIONeEND” ~OSO-OSLZ «= -# Bay AUVS ‘NVI ivusva “OWEN S}EUWU|
seg “ é\ WEIS Seo!ES YESH
GLO?/Le/bb dHOD/0W [ley ‘esneas

of< aby
Z=19 isluewWoy

SUONOLYSAY ON XK
SaA ‘S0IAIES poos 404 pauesto

 

 

 

 

 

 

  

 

 

  

 

6 Loz Lil L sesse[s aAq
a]eg winjay a]eg pug ed yes eee
A
ayeq ‘dxg ao
ueuidinbe Aseuoyjejs yeqpuey—sijeqyeyseq —yeqyooy A "
:37eq ‘oa s eqyos = Gunyem” = BurGGof” Buwuns :estorexe reynoepaoipe)
eyed. hae Apog Jano, Apog Jeddn” Suynuiem
92d, “eg sjieds je
= oes
rajeg “dx 7 Yayo
~~ Oz0z/0Z/lL :aleq ‘axa UONBIOS! UONDaJu! BuUJOqIe yung Jamo] KX ||a9 alBuls > ool 1say uoyjeo = eo Xx
‘ayeg ‘dxg Ajuo seBayiaud wooujeg. 4 74881 peq 9yajdwuco uO a
‘ayeq “dxq sjuewyeay au Id sjeow ‘else siuenb BulAl| au} 0} pouyuco
AdVO ‘NYTIVUSWE “wen areuiyy OSO-OL914 _# Bey

 

snje}g Ayng [eo1paw
SOAIVS YEOH
suosiid jo neaing
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 14 of 47 PagelD: 645

€ JO | Bed WAN - Suosud jo neaing JN Wepy ‘uosuyor Aq g¥:90 0Z0Z/L 1/80 PayeleueD

S/O BYP|OOIN “Jaysoj-sauin] -30};90q GLI 686r6r =
Ajlép sau aduy} ynow Aq (OW OGL) ainsdes auo aye]
dV SW COL aje}euozuagq

sAep 96 Ul Ge} Og) :sBulsuedsiq Aoeuueyd Le/Z0/SO :dxq OZ/L0/60 “HRIS
Od 4 ‘eI/EMUIYD .40j}90q Gls-vler6y +#xXY

aupag ye yNow Aq (QW Og) JG} euO aye]

avL OW 08 uleJseloyy

shep p9z Ul Ge) OSL :sBulsuedsiq Aoewweyd Oz/LO/S0 :O/d Oz/Oz/LL :dxy BL/LZ/LL “HeIS
dHOD/OW HED ‘esnesg :40);90q Gls-Z¢Zler CY

Buluaae yore yjnow Aq (91N oF) 181qe} euo aye]

AVL OW OF UjEseAloyy

shep 99z Ul ge} O¢ :sBursuedsiq Aseuueyd BL/LZ/LL :O/d 6L/GL/ZL :dxg 6L/GL/LL =HeIS
dHOO/GW Wed ‘esnaog :40}90q Gls-r060er "49H

Buruaae yore yynow Ag (DW OF) }@1Ge} auO aye]

avL OW OF Ulje}seAloyy

sAep p9z Ul BV.L OZz :sBulsuedsig Aseuueud Oz/OZ/LL :dx3 GL/LZ/ALL “HEIS
dHOO/AW Hed ‘esnsog 0};90q GLs/SZLS 4H

Aep yoee yjnow Aq (SW 1g) 19192} au0 aye)

ge] 94 OW 18 Uuldsy

shep 992 Ul GV O¢ :sBulsuedsiq Aoeuueyd 6L/LZ/LL :O/d 6L/GL/ZL :dxq 6L/6L/LL “HeIS
dHDD/GW Hed ‘esnacg :40}90q GLI-c0608r | "#Y

Aep yoee yynow Aq (DW 1-8) Je1qe) suo aye

gé1 93 OW 18 uuldsy

shep 012 Ul dV 0 :sBulsuedsig Aseuueyd OZ/PL/LO :dx3 Oc/FL/LO “Meg
dHOO/UIN HED ‘esnesg :10}90q G1ls-227987 KY
+4 SUI] [110444 MOU UINOW Aq (DIA OOS) ainsdeo suo aye |
ded OW 00¢ Ullllsixowy
SUOIIGLIDSSd SAILOY

6LOZ/BL/LL ysey diuey
PSION Sed Toeey ABISTV
rsalBually

“Hoda siyj uo ayep pud 0} ayep ulGeq Sy} Wo. SUOI}EoIPeW Paquosaid jOO}Je1 paysi] SUOCITEOIPSYW

 

 

T20¢-20A = SBHEND OSO-OL9Ls “#4 Bay AYVS ‘NVITWYSVE = ‘eyewu]
OZOc/LL/80 = -B}eq) Pug BLOZ/LL/80 :ayeq ulBeg Id4 XId LYO4~—-C14 :xajdwo5
peO1J0}SI}4

Agzewiuing uonesipow
SODIAIBS Y}|eOH
SUOSIId Jo neaing
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 15 of 47 PagelD: 646

€ oz abed WAN - SUOSIJq Jo neaung JN Wepy ‘vosuyor Aq g#:90 0Z0Z/LL/80 PaIEIaUac

sfep 1g ul ee Q :sBulsuedsig Aoeuueyd OZ/L0/90 :dx3 0Z/Zz/S0 “HeIS
Od ‘4 ‘eleMulyD :10}90q GLls-807S6r 7

wx OU} [[Id,,. ABP yore Aveinosnjpjl-esjuy wy) yoalur

ful WD | euOXYTYL}890

sAep 19 Ul AVL 07 ‘sOulsuedsiq Aoewueyd Oz/LO/90 :dx3 Ogzz/sO ‘HeIS
Od 4 ‘BIeMuIYD :410390q G1s-60rS6r | “#xXY

Ajlep sory ujnow Aq jajqe} suo aye]

qe} BuiggL/ Buuingg yjeuu | /ejozexoujeueying

shep 92 Ul dO 0€ :sBulsuedsiq Aoeuueyd Oz/S1/80 :dxq OZ/9L/20 =MeEIS
Nudv¥ BlInf ‘sime7] :40}90q QLs-02686r -#xY

UPSULS8A, eD SIU0IU5,, Aep yoea ujnow Aq (OV OF) ainsdeo suo aye;

de SIN OF sjozeidswu9

shep €92 Ul dv¥D LzL :sBulsuedsiq Aoeuseyd ozoz/so :dxg BL/ZZ/LL 2HEIS
dHOO/OW HED ‘esnesg :10}90g GLS-O€ElSrh Ke

»PSYWAA Bed s1U0IYD,, Aep yore yjnow Aq (9) OF) ainsdes auo eye

ded OI OF ajoze:dew9

shep poz Ul GV Ogp :sBulsuedsig Aseuueyd Oz/Oz/LL. :<dxg BL/LZ/LL =HEIS
dHOD/GW HED ‘esneog :10}90q GLs-Spzley t#XY

Ajlep eoimy yynow Aq (SW SZ) Je1ge] eu0 aye |

GEL OINGZ SPeIWE] jojoidojoyy

sAep 992 Ul GV 09 :sBursuadsiq Aseuueyd 6L/LZ/LL ‘O/d 6L/6L/ZL *dxg GL/GL/LL “eS
dHOD/CI Led ‘esnsog -40j90q G1s-S0608r #xy

Ajrep sory ynow Aq {QW GZ) 39142} auo aye L

gel OI SZ ayespe] ojoidojay

shep pyz ul gy 1 0 ‘sBujsuedsiq Aoewseud 6L/bLeL :dxy 6L/LL/ZL “MRIS
dHOO/GW HED 'esneog :10}90q GLA-l8Zeer xu

exe 9Ul] [4,24 AU BUrT [Id (S)AeP 0 X GEG3SN SV UAAID BS0q SUL! BUG YNOW Alje1O Bu gz

qe SW SZ IDH Suiza

shep goz ul qe) 0 :sGursuedsiq Aoewueyd 6L/0Z/LL O/d 6L/GL/ZL :dxg BL/GL/LL ‘WEIS
dHOD/I HED ‘esneog -40390q GL4-+S6087 ‘KY

x2] [[10,,. SUPE Je YyNOW Aq (Ny G°O) JaIqGe} suo aye]

Gel OW S'0 wedezeyo7

shep 9g Ul d¥3 Zl} :sBuisuedsiq Aseuwweyd O7/6L/G0 :dxy OZ/SL/SO -HeIS
SUOICIOSag dAIDY

 

10e-cOA = J8HEND OSO-OLOLZ ‘# Boy AMYD 'NVITVHSVd = aye]
OZOC/EL/8O -ayeq pug 6LOZ/LL/80 :ayeq ulbag ID4 XID LYO4-GLA  ‘xeiduiog
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 16 of 47 PagelD: 647

€ jog obey WAN - Suoslq jo neaung FIN Wepy ‘vosuYor Aq S¥:90 0202/1 L/80 PerEeuaD

 

T0z-ZOA = -JOHEND OSO-OL9L2 # Boy AYVS 'NVITVESVE = :S}eWU]
OZO?/LL/20 syed pug BLOZ/LL/80 :a}eq ulbag 194 XIG LHOA-G14  :xejdwog

 
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 17 of 47 PagelD: 648

€ $0} aBeg O14 - suosid jo neaing ‘Sd veqoy ‘seuegeD Aq SLEL BLOZ/Oz/L1 palerued
pelusg ewoyudwA7ewouleg
pelueq *BILUBUY |19D 9431S
peiueq :Aoyeudsay
isjUaWWO4
(sue, 0S-Lb) HNPY 7188U0 Jo aby
iuo|sueped Ay
palusgq “WAS
isJUaWWOS
Sloe ‘Davo
ON 7BWapy
ON JOELL qYyaq
ON WayYPUaIed
ON JOD Pool, jo XH
ON ‘dHO 40 XH
ON “V9 JO XH
ON MNUWUNYY JO XH
ON ‘UIE JS9YD JO XH
ON 7sixe|Aydoug Ags jo XH
ON 1aSBasSIg JEINAjeA JO XH
ON 9AG4 DIPEWNGYY JO XH
ON :yjyeeig Jo ssauyoys Jo xy
(suee, 02-19) HNPY :jaSUQ jo aby
MeINISeACI|PIeD
paiueq ssajeqeig
paiueq 1SOINZIIg
6LOZ/8 L/L b ysey judiuey
PSyON syed DONSEsY ABTSTIV
solbioyly

:Al0}SIH [eoIpey

GL‘EL GLOZ/OZ/LL 9 :ayep sayunosUy A10}SI}] Yeap [e}UaQ Jo se AJO]SIP |EDIPAW
puno J eyed ON

Sw9|/qold YyesH

SLL 6LOZ/OZ/L | ‘ayep wayuncouy Auojsi} UjJeaH [ejUSEq Jo se SWa|qolg YEH

 

‘S1NSNSSASSV

ZOA HUN Waqoy ‘seuegeg = “JEPIAOd SLSL BLOZ/OZ/LL :91@q seyuNooUy
Gis -Auoes SLIHM ‘a9ey W xag Lp6L/ZO/Z0 ‘Yvig jo a}eq
OSC-OlSL2 “#6ey AYW9 ‘NVITVYSVa = ‘aweN ayewy|

 

usei9g Alo}siH yyeoH je}U9q
SODIAIVS Yeo}
SsuoSlig jo nesing
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 18 of 47 PagelD: 649

@ jo Zz abeg O14 - SuoSsi jo Nesing ‘SCd Heqoy ‘seueged Aq SL:eL GLOZ/OZ/LL paesUED

ON :(s)}uI0f sHayIsO1g
ON :sixejAydoig Bulinbay uonIpucy seIpue5

isjUsWIWOy

so, :3U0N
ON ISOINJUSP JBSAA
ON 11)}88} 8s007]
ON 74}99] peAedaq
ON ‘Wyeaiq peg
ON :anBHuo} Buluing
ON JeouyyYyNow ul sd Jo Buryyjamsg
ON :Buipuu6 Jo Buyysuery
ON 7yNoOW! JO Sd} uo su9}SI1q
ON :‘Buoug
ON :Bunee ajiya spunos jensnup)
ON :Sainjuep jensed wesAA,
ON :ayoeyjoOo]
ON Wee punoie uled
ON :uoHa2edwi pooy
ON iswun6 Bulpsalg
ON 1499} SAQISUaS
ON :s6nip JelupO
ON :syonpoid os9eqo 1
ON ZOUILUeOYCUIeU IA
Sse, JOYoOo¥

:A10}SI}]
SL-EL 6LOZ/0Z/LL :eyep sajuNoouy As0jsiH Yea} |e]Usq Jo SB SUOHBAINSGO |eJUEG
VIN jUeUuBalg
is}uUaLUjeal] JUBLIND 1810
iSUOIPUOD /edIpa yuan]
JUSUJeV] PUY SUOHIPUCZ [eI1PalW JeUIO
7sanss] YIPeH 190

 

paiusq ‘SOSESSIQ SNOIIAsU] JBUIO
pelueq :sqyyedey
GL0z 0} JoUd den syedsy ay} pey ay S8}ESIPU! Jd -sjusWWO|D
7D 3se7
iSCIV¥ pasouBbeig usyM
eaqeBbay WINsay sa]
SLOz :payse]l USUAA
:AJO}SIH AIH
ZOA wun Haqoy 'SBueqeg = “JaplAdid GL:EL 6LOZ/OZ/LL ‘eyed seyunosUy
Gila ‘Ayoes FLIHAA ‘89BY WW XES Zv6L/ZO/Z0 = ‘IG JO aJeq

OSO-Ol9L 9 <# Bey AYVS 'NVIIVYSVE = :esWeN aJewUy
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 19 of 47 PagelD: 650

€ jogabed LJ - suosiig Jo neaing ‘Sag vaqoy ‘seuegeg Aq SL:EL BLOZ/OZ/L| Pajeiauad

SEL BLOZ/OZ/LL YO OD ‘Sad HEeqoy ‘seueqen Aq pejeldwiog
CN Uepic jeqiapseuoydafeLl
ON :peunbay uBlsop ON :pasinbay Aedo4y

“aleo UlJBay |e]UeW PUe ‘}e]Uep ‘[eolpaww UlE}Go 0} MOY SyewU! psyonujsu]

‘Bure Agueuns $1 ayewiul SI} SOLO UMOUy [|e Jo BUSI] :SOLO

Aytep eoiy ynow Aq (QW Sz) }81Ge} auO Bye “DIS GLOZ/EL/ZL AXA qeL OW SZ e1e1e] JojO:dojoyy
BulueAa yoke YNOW Aq (DW Ov) 1SIGE} BUC BYE) ‘OS GLOZ/EL/ZL -dxQ AVL OW OF Unesenoly
Aep yoes yynow Aq (SA) Lg) 121GE} 8U0 BYEL ‘IS BLOT/6L/ZL -dxXa gel OF OW 18 UUidsy

 

SUONPIIPIA
GL-EL 6LOZ/OZ/LL ‘ayep JayUuNo0dUq A10}SI]H Y}JE9H J2}U9q JO SB SUOHeOIpay
isJUSWIWOD
ON :sayeuoydsoudsig
ON ‘Hulpssiq sAlsseoxg
ON 'y9eU 10 prey jo A10}s1y UONEIpeY
ZOA Wun Heqoy ‘seueqeg = JaPlAold GL-€b 6LOZ/Od/LL -ayeq Jeyunooug
Gis ‘Auioeg SLIHM :39FY WW CX8S 246 1/c0/20 “YHIg JO B}eq

OSO-OL9l/ :# Gey AYW9S 'NVIIVYSVE = -SWeN ayewu|
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 20 of 47 PagelD: 651

| Jo} abe, O14 - Sus, jo NRang ‘Sd Yeqoy ‘seueqe> Aq OZ'EL GLOZ/OZ/LL Pa}esUEs

"SLEb
6LOZ/0Z/L US OGD ‘Sad Waqoy ‘seueged Aq AYYD 'NVITVWYSYd YO palejue sbulpuy Wexg Buluseiog Oy fejued

$8, ‘ueAIB Suononuysul euelBHAY jeig ‘ered je}Uap AduaHiswie pue dsurjnos Ule}qo 0} MOY SyeWUF PajoNIsSU|

$a) :sydesBolpes pue yuswujujodde auaiAy 10y peaoiddy
:sJUSUIIO

SL ¥ 0

‘pall :Bulssiiq «= :peARoag

7S]USWIUO

ESHU|| [EWUOU UTYIM eNSS!) YOSPIEN gy pea}
ON :WUO} §1.9dq UO payUaluNsOp pue pauvojed uoljeulwexe anssy yos pue puey

z | z|z

 

z | z|z
‘NLIdD

4e4 :3ua1BAY [e1O
|SSE[D  - :uoIsSNjZ90
SSA  ISNIEJS YESH pamalaay

 

JOA HUN "SC Haqoy ‘seuRqeg = -JEPIAOd BL-EL GLOZ/OZ/LL -}8q Jajunooug
al4 Aue 4 SLIHAA ‘399ey IW xes £b61/20/20 ‘ULI JO S}eq
OSO-OL9L2 # Bay AYVD 'NVITVESVE = :SWEN SyeUlU]

 

wexy Oey |e}u9q
SODIAIOS YEOH
SUOSIJg JO neeing
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 21 of 47 PagelD: 652

z aBeg uo penutquep - T abreg
(INWM) 3892 UoTIeOTITTawy pTo¥ oFsTONA + ABoTopoyjew

“Geupoeds [TRUOCTITppe Ue JO USTIaeT [LAA

BUTPHU TOUT ‘BUTAGYTUOW TROTUTTO [TeuSTATppe se yons
BuUCTINeDezd erqxs of peqoelqns ATrepIuejed yustyed saya
pue peqentess ATshoyqnes eq prneys Sutyse2 61-dIA0D
zo yaa Aq ‘paztazoyane: yak JOU SITY uSTIoST{oo etdues
‘pue BTPSsul UT zc ‘eTPeu 4az0desuezy pue wot JosTTOO [Rata
peanjoeynuem AL [LeToOAsWuleD-UGU UT psAtsoar susutoeds
WOlJ PSATASP SATNssz 3809 sat Jeben ‘peqseq Buteq

aie sapinoes [eotuTts eqetadoradde wozz seTdwes.‘ststas
yateesy oTtqnd styq Sutranp sjuaetjed saxas of ASpz0 UT
*BUuT4S94 GT-dCIAOD 103 ETpem pue sqeas jo AjaTzeA eptm’e
mory satdwes jo aumpoa ybty & SupAteoer st sopysoubeta
qsend ‘Anushzrewsa yATeey oTTqnd quezzno ay4 03 ang

*saTIOVezAOgeT
peztzoygne Aq sen z0z (wos) UOT AeZTazoy{nY esp AoueSrzawy
ue.zapun wag euq Aq pezTzoyine’ useq sey 4saq SsTUL

[way ” Jeeys-Joez /AATIBSNH/squetqed

+ {GT-PTA0D /auoy/mos -soTasouBbeTpjsenb' amae/ /+sdq34

; "  Turqyy: Jeeys- {ez /MAT ASANO
/d0H/6T-PTA00 /ewoy /uos * soT{soubetpqsend ‘aan / /:sd 344
tseatsqesa BuypMettaz ey3 Buten squatqed

pue sreptacad azeo yQlTesy AoZ sTqeTTeae Butypeqet
PezTIoyINe woA PU ,SISsBYS JOeA, BY} MeTAZA |BseaT

‘guOTSToOSp jUeWebeUeU JUeTIEd puB sTectbetp TeuTs

e Supyen ut eqjep [eoTBolotueptda pur ‘suo, yearesqo
TREOTUTTI JO 4xXsqueO ay. UT pezepTsuco eq sAemTe, pTNoys
sqy[nesazr 4yseq Arojerzoqey ‘sapjtzoqqne gqpTeey oftqnd
YATA VOTIEJ[Nsuco UT peleapTsuoD eq prnoys BuTqseq-37
'sgBUTPUTI TE2TUTTIO zeyqe yqta xzeujeabo  Azojety sineodxea
uo paseq ‘peqosdans [ITIs st 6L-dIA0o JI ‘suotstTosp

' queuefeueu queTyed 20 yusUIeETI- OJ sTseq eTos

ayy se peen aq jou p[neys pure GT-dIAcD Fo

farcrarasod $t-3NoO |aTNz JOU se0p A[Nsez aATIEbeu ¥
‘wuOTJSey9p JO WWTT aya saoqe uswroeds

ouj UT quesezd Jou sea ¥NY Z-ACD-SUVS, JeYQ sueSW

4884 STU zoz AaTnsex yseq {eat JeGeu) peioeieq ION Vv

pe35999q JON peIsqed ION

~? z SSS

ebury souszezexy eBuey Jo 4no eBuey ur

oFgg0 CN ‘XId Lod

Ga aTIIALNTod CHOdLavH 9SL5
OOTTEZL 609 ‘SNOHd

aia - Xid Ldoa - Idd osod-OT9TL -dTI
, Z60E
NOLLYWYOANI NAITO W *Xas

AgL 'eby L96T/20/L0 ‘80d
' NYIDISAHA SNTUATIO
= AUWO ‘NVI'TWUSWa

 

 

TeutTta SNIvis Luoday NOLLYAXOANI | LSA TIYd

 

 

 

WSSSEBLHO - AMWO'NWITwusva

WNU @ ACD Sas

LYN 16 ‘(61 CTAOD)WNa Z ACD Ssuys

‘(6T GIAGD) WNY Z AOD Suv

SULEN 35eL

OzZ0L/ST/L6 | ‘asLNOday
OZOZ/PT/LO = ‘CATR DSU
OZOZ/ET/LO = CELOFTIOD

SePO0COZENE ON age BVT
" sapoo00 :NOILIsrodae
WSSSEPLHD = :NEWIONdg

NOITLWWHOUNT N2WIDads

ATTPAueyD ‘sqrasuy sLoyoTR
 

Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 22 of 47 PagelD: 653

lteodsy Jo pug - Zz Bebeg

WESSERAHO - AaWe ww ITHS YH

‘a Se SST ETA Tees Maoserogey Conte ow Ar ETS eAtan WeOaQeaN EEEY] DOOD EU, wpeeet ay ee eMUbeTD: toons awe

STP TA059 /Wos' 8D qeoubetos Bene * AM
TSytsqees satrysouberq wait wi
FE PUNO 84 OFS GTGTACS WoeGR VOT QwUIOIU], LeusTatppy

WML 20 Hod SEpn- [owe

itotjumroguy Aza yezoded Bupurejyssye

(PaNUTqUED) YWNY zZ AGI suvE

[Penatsded) Jw WO "GT GLAGD) YNM: = Aca -AHid

sKuey aocdesayo4 ebure jo 300 aBueyw oy

OSO-OTS9TZ ‘aI
W o'xasS
KEL fairy Le6t/co/.o 80d
PMTOTEAMY ouTeeoEO

AGVO'NYITWHevad

 

TRUE  ‘Siives canegy NOLIWAWOJML INSTLE

 

 

 

SOE IeAL

G0'hO Geatyslflo  ‘Gaadodad
00°60 OcOz/ET/L0 =f aseLogrioo

ATT IIUIga SANE ISU TT
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 23 of 47 PagelD: 654

14 - suosud jo neaung

‘bL-Zb OZ0Z/0Z/Z0 UO QO/CGIN BHPIOSIN ‘19}S04-s9UIN| Aq paublsop

 

Git = :Aypoey SAlsday IINSaY qe] “JaplAdld €$:90 OZOZ/ZL/Z0 ‘e}8q Jeyunoouy
SLIHM 3084 W “X8S Zp6L/ZO/20 — ‘Yug jo ajeq
OGO-OFSLZ “#¢ Bay

AYVS 'NVITIVHSVE == ‘SEN ayeuWU]

 

MOlAdY/UBISOD
SOIJIAIVS 4}29H
SUuOSLid JO neeing
ee Ane eet

oan py

Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 24 of 47 PagelD: 655

Z e6ed uo penutiucg - Tt abeg

(IWWN) 4881 uo JeoTIT[dwy prow stapony +: ABoTopoujay

‘Usutoeds TeuoTITPpe ue yo UOT Aa T Too

Bufpntser '6utzeqtuow TeOTUTTS [TeucTItppe se yong
suctTjneseid erzxe 03 paqoaCgns ATTetquajed quatqed 14
pue pelenftesa ATSnot ines aq prTnoys Butqse3 6T-dIA0D
403 woa Ag peztzouqne 4aA jou SITY woTyzoaT [oo atdwes
pue eTpsul UT 20 ‘eTpel Jaodsuez3 pure uoTassttoo TeazTA
Pern oeynuEM ATTeTOTeuueD-uoU UT paaTeDesz suswtoeds
WOTF PSATASP SITNSSL 39aq saTIeHeN -paejsaq Buteq

PIP SPDINSS TSOTUTTS ayetadordde wo1zy satdwes ‘STetTara
UFTESY StTqnd sty} Suyanp squaried eared O07 Iapz0 ur
"6UT3887 6I-dIAOD I0J etpen pue sqems jo AJeTIeA apta e
wory seTdwes jo sunzoa yBTy e BuTATSaoa1 ST SOT souBbeta
qsen6 ‘Adushrews yee STTqnd quezand ayy of ang

"seTr0}e1OGeT
bezyzoyjne Aq esn roZ (Na) uoTIeZTAZ0YInY |asn Anus6rawg
ue toepun wai ayy Aq paztzoyyne useq sey 4saq STULL

Tay” Jse4s - Joes /GAI sang /squetyed

/61-PTA0D /owloy /wos *soT]sOUBE Tp senb- mam / /:9d434y
Tw3y” 3884s -JOeT/AAI sand

/dH/6T-PTACg /suoYy/wod* sot souBeT pagan ‘mmm //:sd394
*S8q7TSqem HSuUTMOTTO; ay. Butsn Ss JuUstj ed

pue szepTaoid sie> YyATeey TOF aTqeTTeAR SurrTeqet
BezTzoyINe Wdd PUe ySIeeyg Jey, By Matas BSeSTd

“SUOTSTOsp JUuoweBeuew justjed pure stsouBbetp [Teuty

e BuTyEu ut elep TeoTholTotuaptde pue SUOT APaArTasqo
TRESTUPTO JO AXS ues ay} UT padepTeuos aq sAemTe prnoys
Sq[Nsel seq Azojyeroge] -setatzoyqne YaTeay oTrtqnd
WITHA UOTISITNSUCS UT Peleptsuoo aq pTnous Butqseaq-az
‘sBUTDUTJ TBOTUTTO ze3O YITM Zeyjeboq Aroysty aansodxa
uO peseq ‘pejosdsns T[T4s ST 6T-dIaAOD JI “SUOTSTOap
qJuewsbeuew Jusrqjed zo YuemqQeeZ4 zOT sjTseq aTos

SU) SP pest aq JOU PINoYs Pur ST-dIAOCO jo

AITTTGQTssod ayy yno eTnx Jou saop 31Nsar sat JeBbau
“HOT IBSISp FO ATWTIT ay aaoqe uautoads

242 Uf quassad jou sea wha z-AoD-suys 2Py1 suesw

4889 TY AOJ Ainser 2989 (aaTjeGeu) parseqjadg ION w

ps 0938 ION peyoe4eq JON

qe'y suey souereyey eBuey 36 3n0 aBuew ur

WSTOCPERD - AUYO'NYITWuSva

WNa @ ACD saws

LYWYN TO “{6T GTAOD) YN Z ACD says
LYN TO ’(6T GIAOD) YN z ADD sus

@UEN IHL

 

OF980 CN ‘XIC Laoag

da ATIIALNIOd CaOdLYVH SSLS
OOTTEzL 609 ‘anNoHa
ald - XId Laoa - [34 OSO-OT9TZ :az
cé0E

NOLLYWHOINI LNSIID W °XaS

WSLS0d-WANINL wd A@L taby LP6t/zo/Lo :dod
N¥VIDISARd ONTHSCHO

 

 

AUWD ‘NVI Iwusva

TEUta SALIYLS LaOday NOILYWHOINT INA LLwd

 

 

 

ot0z/tz/90 * CaLeOdaa
oz0z/9z/30 ‘CHAT EOaY
O20z/Sz/90 ‘'daLOATTOD

S8coocdcTé60e =ON AHH aI
BREOOOO *NOTLISINosy
WSTOZPEHD *NaWI Dads
NOTIWHUOINI NaWIoga3

AULT wey ‘a4narasur BLOYITN
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 25 of 47 PagelD: 656

jaoday jo pug z obea WSTCGCPEHD - AU ‘NYITwusva

“O'W ‘UOSEN WM NOTLIWd ixGloeztg Aroyexoqe7 TSTOZ WA ATTPIURYD SATIG YOOIQMER SZZHT SINIFASUL STOUSTN eFadTAFOUSeT Hang aww

saeTyemAozuL Azojeroqey Supwrosizeg

6TPTAGD/UlND * SDT] sOUubFTOISEND ma
9 Tsqaea sotjsouBbetq 4sang a4
JB puney eq UBD ST-CIAOD JNoqe uOoTIeEWIOZUT TeUeTATppY

WAL 29 YOd sepn [out
(peanut jue) YN Z AOD Suv
{PSNUFIUOD) LYYN TG ‘(6T GIAOD) vai Zz AOD suWS

qey efueq oesuezeyeq aBuey jo ano sbuew ur OWEN 3501

 

LO:2T OcOg/Lz/90 ‘daLiodaa

OSO-aTSEL -aL
ootat Ozez/SZ/90 tdaELogtTioo

 

W XS

WALSOd-aaNaAL aa Agi ‘aby LP6T/70/20 *a0d
NVIOISAHd ONTYaaHO ATLPaweqo ‘eanaypasur sTouoty

AMYD “NVITWESWa

Teuta SQLWLS Ldodaza NOLLWNHOUNI LNZLivd

 

 

 
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 26 of 47 PagelD: 657

O14 - suoshid jo neaing

"2:01 0202/90/20 UO CO/CIN ERe)09|N ‘J9}S0j-4eUIN] Aq ajON Je}UNODUA MAN YW paubisoD

 

 

dis :AIOB 4 BAeDey INsay Ge] JBpIAOld 90:80 0202/62/90 -3yeq Ja}UNOIUa

ALIHM -20ey W x8 2v6L/Z0/L0 ‘UI Jo a]eq

OSO-OLS1L 4 ©—:# Boy AYVO ‘NVIIVYSVE = ‘@wWeN ayewUy
MOIAOY/UBISOD

SODIAIOS YeOH
Ssuoslid jo neaing
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 27 of 47 PagelD: 658

L jo 1 ebeq
[RON jeuuOUgY= jy jeuwouqY=y [BOND YBIH=|H YBIH=H [2949 MOT=|] MOT=] ONA9ATOVIA

ayedwon
"judwidiys Buunp uoHeJaBuje. JO 4DB] O] SNP palaye oq Aew SSSIPUI ADW

 

 

 

Loarad / TWSnaaHy
088 L0c¢rS0 ais
OS:ZL OzOZ/NZ/EO PeWoday W xes
BOL AZOZ/NZ/EO PeAleaey Nady ‘siMe] BINT JEPlAOle 2r61/Z0/L0 god
OS:ZL OcOz/0Z/C0 TEFE-ZOA HUN 48PIO OSO-OL9LZ # Bey
‘6S:10 OZOZ/EL/EO PO}99]199 XI HO41O4 = Auioeg AYVD 'NVITVESVE SweN

 

vox POWISSE|OUN ING OAHISUAS ,,,

LZ9L-PL98-Z 17
20869 OW ‘pleyBuuds
82S SUIYSUNS “AA OO6L
SUOSLI |BISpe JOJ Je]US4 |BOIPSW “SN

 
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 28 of 47 PagelD: 659

C14 - suosig Jo nesing

"99:21 OZOZ/OZ/E0 UO NYd'¥ B1INT ‘simey] Aq pamalaay

 

 

GLa ‘Apes @AIBIOY JINSOY GE] JAPIADId 0S:ZL OzOz/OZ/EO “eq Jayunoauy

SULIHAA “e084 W XES Lp6L/ZO/Z0 = “UHI Jo ajeq

OSO-OLGLZ = -# Bay AYMV9 'NVITVESVE = ‘OWEN ayeWUT
MOIADH/UBISOD

SOIIAIOS U}JPOH
Ssuoslig Jo nesing
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 29 of 47 PagelD: 660

Ld - SuosiY Jo neaung

“OL'SL OZOZ/PZ/E0 UO dHOD/GW Hed ‘esneog Aq poublsog

 

 

Gis = :Auijoes ealedey JINSeY ge] JEPIACd 0S:ZL OzOzozeo ‘eq sejuNooUy

ALLIHM, e0eY W X8S Ly6WZO/Z0 = “YI JO ateq

OSO-OL9LL 4 # Boy AYVS ‘NVIIVYSVE 9 SwWeN eyewU
MalAay/UBIsOg

SODIAI9S Yee
SUOSIiq JO Neaing
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 30 of 47 PagelD: 661

Zjo, aBey
JBdD jBuuOUgY= jy [eUWOUgY=¥ [eOWUd YBIHSiH YBIH=H [ed MO7=/] Mo7=7 QN43931 OV 14

 

 

 

 

quwynin 089'r-S9r'0 osez HSL
qui/6u 000'#-790'0 020°% IFIOL ‘WSd
71p/6u 62-820 Of'l eel ‘PL
AULSINGHS IWloadS
0't-0'0 re oney TGH/OYD
Tp/6w O€L-0 id (o]29) jousysgjoyD 107
7p/6u 09-0 Ov {010}88|0UD 10H
qp/6w OSL-OL 06 sapueod|6uL
7p/6w ooz> Sel jous}sajoyg
00-0 LZe H oney JeaO/NNG
0'6L-0'6 O'SL deg uoluy
0€'2-00'1 OZ'L oney qojny/qiv
71P/6 LEO% A ulINqo}e)
71p/6 L'S-9'€ Ze ujwing|y
7p/6 73809 £9 UlB}Old [2}O),
7p/6w €'1-Z'0 20 OL ‘uIqnaig
v9 S€l-Le zs aseyeydsoy, suleny
“un os> SZ Liv
VN SS-LL Ze isv
7p/6u OLL-O2 92 asoonjs)
7p/6u 6'0L-S'8 €'6 WUNIIIED

“poved WUC ¢ B JEA0 Pung J) sseasip Asup!y DIUOUYO sjseGBns og> YI peyensjeo y
‘OLZ | Aq Ajdyinw uesvewy Uesy J] Zyl EZ" july TW Se panseew SHUN y45

 

o9< (SING) 4492
1p/6u §z'L-99'0 SZ0 aUlUeID
qp/6u Ze-Z vz H Nna
Wioww O¢-2z Sz zoo
Viouw vLL-66 €0L epuolyD
VOW OS-S'E Or LUNISSE}O4
“yiowuw SrL-ZEL rl wnipos

AYLSINSHD

 

 

O88L0¢r90 ais

0:1 OzOZ/0Z/EO peyoday We X8S
GOL OZOZ/0Z/E0 PEeAIEoeY NddV SiMe] Eynf JaplAoid Zr6Lico/40 Od

OS:ZL OZOZ/OZ/E0 TEPL-ZOA HUN JOPIO OSO-01912 # Bey
‘65:20 OZOZ/6L/E0 P9}Da1|09 XIQ Hod 194 = Aqioey AMV 'NVITVYSVd eweNn

 

ae PAYISSE[IUP] JN SAQISUIS ,,,
LZ9b-PLO-ZL7
20869 OW ‘preySuuds
8a) BulySuNS “MA OOGL
SUOSL <j |BJOPd 10} JEJUBD |Bolpsyl 'S'N

 
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 31 of 47 PagelD: 662

ZJjo 7 abe

 

[EOQUD jeuuOUgY= jy jeuuougy=y [edNO YBIH=iH YBIH=H JENN MO7=i7 MOT=7 ON39371 SV 14

 

sejeqeld r'9 <
SLY PASEAIOUI PQ - 1°S

% LG> Zs H OLV ulgo|Gowsy

 

 

OLY NIGO1S0IN3SH

 

088L0Zr90 aisn
OZ:El OZOZ/OZ/EO Payoday W x98S

Br-Ol OZOZ/OC/ED PeAleDay

OS-2L OZOZ/Oc/E0
‘6S:20 OZOZ/EL/EO PO}99119D

Nudy ‘sime7] elnp saplAaoid
TEPL-ZOA UN 48pP20
xigHo4|O4 4 Ayioeg

/v6L/z0/Z0 aoa
OSO-OLSLZ # Bay
Auv® 'NVITVHSVa ewen

 

see POLISSE|IU IN SABISUIS ...
L2OL-PZ8-ZLP

20899 OW ‘playBuuds suosug g™
J2eu1g auUlYsUNS ‘M0061 jo neaingi Cf)
SUOSIg [E1OPO-j JO} JO}UGD [EOIPOW “S'N resapeu Ne
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 32 of 47 PagelD: 663

CL4 - suoslig jo neaung

‘LEOL OZOT/ET/CO YO NUd¥ BlINC ‘sIma] Aq pamalacy

 

 

Gis = :Aqoes eAleoey WNSeY qe] Japa BE:EL OZOZ/OZ/EO -A}eC JeyuNcoUZ

ALLIHM e0ey W x@S Ly6W/ZO/LO ‘UI JO ayeq

OSO-OL9L2 He BeN AMV 'NVITWHSVE = “@WeN ayewuu
MAIlADY/UBISOD

SODIAIVS Y}e9H
SUOSIg JO nealing
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 33 of 47 PagelD: 664

€1L4 - suosig Jo neang

“OL:SL OZOZ/PZ/E0 UO dHODI/CIW HED ‘esnesg Aq paubisog

 

 

dais -Ayioey eAlsoey JINSeY Ge] JaplAcid GE-EL OZOZ/OZ/EO ‘e1eC Je}uNOSUR

SLLIHAA “a0eY IN XOS Zp6L/Z0O/Z0 “Ug jo ae

OSO-Ol912 = # Bay AMV 'NVITVHSVA = ‘ewe aJeWUT
M@lAdy/UBISOD

SODIAIZS YEOH
SUOSId JO neeing
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 34 of 47 PagelD: 665

Zjo | ebeg

[BOWS JBUUOUgY= jy JeuuoUugY=¥ [BONUD YBIH=|H YBIH=H [Bow MOT=77 MOT=1 GON39S19VI4

 

anjeSany aaqeBany
SILILVd3H

qv 5 dey

 

GLOLOZLZO aisn

viv OZO¢/PL/Z0 Payoday dH99 GW ‘esnacg HED JaplAddd
80:LL OZOZ/FL/Z0 PeAleDay TEFL-ZOA HUN 48pIO
€£-80 O20Z/E L/zO PapaljoD XIQ HOI 193 Aqoey

W  xag

Zp6Lizo/z0 aod
0S0-01912 # Bey

AY ‘NVITVHSVd aweNn

 

sen PILPSSEIIUP ING BAIISUGG ,,.
LZ9b-PZ8-Zb
LO8S9 OW ‘pieyBuuds
J8SaNS Sulysung AA OOGL
SUOSLd [EJBPe_ 10} JOJUSZ) [EVIPeW “SN

 
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 35 of 47 PagelD: 666

Z 40 z ebey

[EdHUD JeUUCUgy= jy JeuuoUgY=Y [89RD YBIH=iH YB6IH=H Je9qUD MO7=|7 #97=] ON3D37 OVI

 

s]nseu sanoeay Jo, Busey Aoyeuyuoo aeg - 389) Bulusauos

oaneBbay eaneben

(uoneseueb Uy) Z/1 AIH

 

AIH

 

6h9L02L20 disn

Pv OZOZ/PLIZO PayHodey dH99 GW ‘esnsog WED JeplAold
80:1 L 0202/71/20 PeAlsDey Ter b-c0A Wun Japs
Ce-80 O2O0Z/E L/ZO P2}99//9D XIV HOY 194 AMHR

W xasg

Zr6L/Z0/Z0 aod
OSO-O1912 # Bey

AdVS ‘NVITVeSva eweNn

 

soe PALYISSEIUL ING BAIISUSS ,,.
LZQL-PL8-ZL¢
20869 OW ‘pleyBuuds
JAS SuIySUNS “AA COBL
SUOSH /ELOPeT JO} JEJUSDH /eolpseyl ‘Sn

 
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 36 of 47 PagelD: 667

O14 - suosu, jo neaing

10:7) 0Z0Z/9Z/ZO UO dHDD/CIN HED ‘esnedg Aq ajoN Je}UNOIU MeN YM pouBbisog

 

 

Gis = ‘Aujoeg @Als0OY WNSEY Ge] JEpIAdld Sb:vL OZOz/PL/zZO ‘eye JeyunosuZ

ALLIHM “308y W X8S Zy6/Z0/20 «= ‘Ug Jo B}eq

oso-Olglz = :# Bay AVS 'NVITVHSVE == }@WeN e}ewU;
MdlANY/UBIsOD

SODIAIVS YZJEOH
suosig jo nesing
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 37 of 47

b-ZOZ"G-LOZ G9 Lb) Wt
WIDIYSS Aq paqmscig
(28-8 “A3W) OO9 INHOS CGUVONVLS
plbday {eo/payy
FYV9 TVSIGAW 40 GHOO3Y 1VIIDOIONGYHS

 

 

‘ON aisioad Seg ‘NSS 40 On GT fappie “IeHy Ise - eure 73016

OSO-QInI2
2) ' vai passvg).

Papeyyuey syhig fo eed |

PagelD: 668

se (50d

 

 

 

“ON CEVA ‘SqUTuO LOM 10 POGAl Jog) (NOUV DISLLNSGI S.LNSLLWd
HOSNDdS OL ansnouven| “ON GUNSS 3IYN S.HOSNOdS
aoe CEINIVINIVYY SCHDOSH SDIAMSS/' [Mvd30 Snvis ALMOW4 WIdZW UO TyildSOH

 

 

 

 

 

\

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LL GUbey

 

TUT) CPR Ses Ur r PASASSD t= WOK: b
TPO

L90 Ap}

 

 

   

 

7-G ap are puo oUNTTIOY

 

 

 

 

Fuprceahe

IAT 0 of? OU Fe ~ TU

 

Popojes! ISaq, Ul POSITS hy] - Uoinaens)

i St/G

 

fAuve yore 2 _UBIS)NO| VZINVDYO DNILVSYL * ISONDVIC Mold AS

 

 

J1LVa

 

 

SAUVO TVDIGIIN 40 GHYOD3IY TW2IDOTONOUHD

q

4¥O334 Wolds

 

NOLLONGOHdSY TWI071 YOs OAZHOHLNY

STEWSN S} NOLO’ SNMIASH

 
ID: 71610050 Name: Basralian, Gary 3/2/2020 7:39:34 AM warming: age not available, assumed 35 years

DOB: Comments: PIPR: 420/182 ms warming: sax not available, assumed male
Gender: : sinus rhythm (stow)
QRS: 178 ms LBBE
oO QTiQTe: 482/453 ms ORS =178
© PIORSIT Axis: SO/STIEBdeg a 7
A Heart Rate: 53 BPM no Q in V5 V6
D notched R In | aVL V5 V6
>

repolarization disturbance secondary to LBBB

  
   

OR male Ai mminll  Crminne Orenanan mE OEY CA Li) cr capt niv

Om Gsh100 © \larsian 7 EA
gelD: 670

 

ID:
DCB:
Gender:

71610050

Name:
Comments:

Basralian, Gary

3/2/2020 7:40:16 AM

P/PR: 114/176 ms
ORS: ' 478 ms
QTioTe 480/451 ms
PIQRS/T Axis: 60/-37/88 deg
Heart Rate: 53 BPM

warming: age not avaliable, assumed 35 years
waming: sex not available, assumed male
sinus rhythm (slow)

LBBB

QRS = 178 ms

R<0.25 mV In V1

ho Gin 1 V5 V6

notched R in | aVL V5 V6

repolarization disturbance
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 40 of 47 PagelD: 671

OL4- suosu jo neeing

"OP: 1LZ OZOZ/L1/70 UO QO/CIN BEH®[ODIN ‘19}S04-s9UIN | Aq S}ON Je}UNOOU MeN YUM pamaiaey

 

 

Gis :Aulioes 1S3 02:01 Ozoz/LWe0 © «:®#8 Peuuesg

SLIHM 7e0ey IN xag Zv6L/ZO/Z0 UHI Jo ayeq

OSO-OL9L2 = Bex AMV ‘NVITWHSVa = ‘oweN ayewuy
MalAay/UBISOD

SODIAIBg YWeoH
SuoSlig jo neeing
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 41 of 47 PagelD: 672
OZOC/IZ/L “18S ZWE NPIZADyOT DNA Wo=oFessourzwodaymal A Muodsy/woo pays syuoro//:sdiyy

"wnucbu; se 146, Jo ajou jeyuapiouy] ‘¢

*Sanifeuuouge Auaq ane oN ‘+

“SJUIOl PALIN 903 JOH fesazefIGQ AY} JO S]YUYPEOSYSO PW “¢

"SMBJA [elBye, GupeeqyyGiem ay) uo Ayjes9}ei}q AWwuojep snueld sad pry *Z

a8) S| afGue (eaBurjeydossezejaw ySs1) 97] "91 5] o]Bue jeaBuejeydosiejejaw 34 JUG

"UOIEUUO) USING eNnss]) yOS pues snossso YyM snByea xnjey Pue SNIBA SMU Snsieyeow /esazET I "|.
‘NOISS3SXdl

“e|QeveweluN weedde senss}} yos “suolsoJe Je[no}yejied Jo se[NO}pe ON “peuyeyuseu
eae sozeds jutof Bujurewal 194} ay] "sayAydoa}so jeulGuew Jews yin Bulwoueu soeds jujol pyiw yy
JUIOT dW 90} 380s ayy Jo SyysyPeOe}SO PI ‘.8} 8] o16ue jeoBueeydosiejyejow any ‘uONBULO) ugjung

oNSsi} JOS pue snoesso yy SNHyeA xn|/ey pue smeA-snwid snsiej}Z}eWJ "UOHEDO|SIp ‘aunjorsy ajn5e ON
‘MIA [BJOJe] GueocyBjem ey} uo Ajjw2ojep snueld sod pijw S| eleyL “UO!EZ[/eIAUILW SUG JEWION 707

"wNnvOBL} $0 Ue JO BPE! S] BJOU [EJFUSP|OU| ‘ajqeyseweuN

Jeadde senssy yos ‘suo[sole sejnoWeLJad JO JB]NDWIe ON ‘peuleyusew eue saoeds yujof Gujweuas
JayyoO 3YL ‘gayhydoeso eulGiew jews pue Buymoseu eseds zujof ayesapotu-pypw YW WUIO! ALN

80} je018 ay} JO SyaypEORySO Pi '.9} S| eBue jesBuepeydossejyeyaw }Sul-7 “VOLeWO} LONG enssi}
yos pue snoesso ym SnBea xniey pue snieA SNWiid snsueyeya_] ‘UO}ESO/S|p ‘e:nJOBy ayNIe ON “MATA
je29)32] BueeqyyGrem ay} uo AyWwuojep snurid sed PW S| 194) ‘WOpeZ]eJIUIW SUC |PULION [Y5ty
‘SONIONIS

BUCN -NOSINV¥dNOO

"JO0] yea JO
SMBJA J21038] Bupze|sqyyByopq JOO} yORe jo SMalA [ero}e] pue enbyiqo ‘dy SuueeqyGjemuon *-AnOINHOSL

“Uyed “J89j 327) JO ANCYS|H :AYOLSIH
133d WHALVTa WO :Wwexa

 

yodey jeuly
8P68? LOOdOS#Z0 ‘sveaquunN Uossasoy
, GZLEX OOLL E72 609 :# AUg Buuapic
dwesesnacs = ‘Ad BUapiC
‘Ad Buwayay
1334 WaaLvid W141 *SLUEXY
‘JOU,
uled 399) Jey xy :AIO}SIH
8 uNGDaaI|§
do ‘SmaS OO°OL OZ/ZL/LO 7ayeq
a aby OS0-O19b2 aysiGay
Lb/Z0/Z0 ‘aod (018) AMYS ‘NVIIVUSVE quaped

OL1d Xiq HOY 194

AZojoipessja] Suipee]

peijejs

  

ZJO | a9eg vonSsMbay wexq pryeis
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 42 of 47 PagelD: 673
OZOTTL “RISE IZVE NFIZADPOBON A Wlososessounjpwodaymet, ods y/uros pergys'sjuarpo//:sdyy

OFZ 12 papjwsuey synsad jey|ul pue 0:01 3 ApEay Apng
QIAN ‘uco, unsnr js1Hojorpey

ZjO 7 seg wolsinbay waxy peyyes
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 43 of 47 PagelD: 674

CL4 - suosig Jo neaing

"€S:Zb OZOZ/ET/LO YO dHOD/CIN HED ‘esnesg Aq pamalaay

 

ald ‘Aung 4 L835 22:bb OCOZ/L2/LO = -B78Q pauueog
SLLIHAA *S9BY A x85 2¥6 1/20/20 -YHIg JO 8}eq
OSO-OL9LZ # Bey AYVS 'NVITVESVE 9 «= ‘OWEN aye]

 

MAlANY/UBISOD
SODIAIBS Yea}
SUOS|ig jo neaing
ID: 71610050 Name: Basralian, Gary T4N712019 §:44:57 AM waming: sex not available, assumed male
DOB: 7/2/1947 (72 yp Comments:

: - sinus rhythm
r PIPR: 118/162 ms pronou 1 LBBB
ORS: 180 ms
QRS = 180 ms
QTQTe: 462/462 ms R<0.25mVinv1
PIARSIT Axis: 58+-19/100 deg no in IV V6
Heart Rate: 69 BPM

R <0.15 mV in V5
notched R in | II a'VL. V6

repolarization disturbance secondary ta LBBB

gelD: 675

    
 

1fmminV  Freneancy Response [0 5-351 Hz éliekted In USAC! FORT MIX

  

PN edo1ep —-OLDSIS ” Version ? 0
1D: 71610050 Name: Basralian, Gary TIA7/2019 6:45:31 AM

waming: sex not available, assumed male
DOB: TH2H1947 (72 yr) Comments:

ie PIPR: 146/174 ms —
QRS: 150 ms ORS = 160 ms
OTAQTc: 452/455 ms R<025 mV inV4
PiQRS/T Axis: 57/-24/98 deg no in V5 VB
Heart Rate: 61 BPM

R<0.15.mV in V5
notched R in | ll aVL V6

©
~~
©
QO
®
Oo

 

°F mmie 40 mminv  Frennency Roennnes If 5351 He RO Hs () Fol FART nix PIN 94018P Viereinn 9 Fn
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 46 of 47 PagelD: 677

C4 - suosud jo neaing

‘ZZ:Lb GLOZ/9Z/LL UO dHOD/CIN Hed ‘esnedg Aq pamalaay

 

 

Gis = :Auijioey 1S3 €r:20 6LOZ/9Z/LL “e128 pauuesg

SLIHM e0ey IN 8S Zv6l/ZO/Z0 ‘4g JO Seq

Oso-Ol9l2 «= # Boy AYVO 'NVITVESVE = “@weN ayewy;
MOlABy/UBISOD

SODIAIOS YEOH]
SUOSL_g JO neaing
Case 2:18-cr-00515-MCA Document 34-8 Filed 12/01/20 Page 47 of 47 PagelD: 678

 

OF NM 20 2Lo0yde seoEdoy 00r5d Aq pequates,j ad
j
wy? rg) *Y eLOz/Oz/t Gisods] VSa- o/9]{,
dues /yooig esnjeusis aed / _ wonmasut Jequiny 21550

 

 

ee é :
Zaunfeubis 129U6C] 772 ~d 4 lem

HOU TU]
> Za va
(syep uoqeuuEXe Woy simLOW g) PHeA jBACudcYy) Vd

 

 

 

 

 

 

 

ON / sep :pezuowgne speephydou peta eset |
ANON
WED HIS «3 pauajey jut queGin-uON “UO eonnopg qweugeely, |
ON AP 220, :ase0 jquep quatun-uou pur webun URNGO 4} MOY pefonqsU|
Pp ON f ON
so, sa)

(aquncoue OFY Uo sBuIpUy jueUINCOG) -ueyes sydeiBoIpeY

  
 
 

 

 

 

 

 

og”

 

1998 ured |

4 -ssvi0
ret

MOREOY) SSID

 

   
  

a eines a) 3a c+ te BD

 

 

 

 

 

 

 

 

 

 

 

 

sense wos pon epee | LoAd, , hbo IM
[
2a fe 2 ‘nutao |;
1004 jes peat) euetGAH pauicy = LM mw i. oe =)
-{T -ssvio swornpog | -
Ht atin, os atiett sire ee ge re
SNOSId 40 Nivauns IWwusdsi JOLLSnf JO LINSALydad *s'fi

 

(eGulpuly jeyuag peau yeryUy) 9b NAC
NOLLYNINVXa TWLNAd OF e190v-de

 
